Name: Commission Implementing Regulation (EU) 2018/1866 of 28 November 2018 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are banned from operating or are subject to operational restrictions within the Union (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: transport policy;  air and space transport;  cooperation policy;  organisation of transport
 Date Published: nan

 29.11.2018 EN Official Journal of the European Union L 304/10 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1866 of 28 November 2018 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are banned from operating or are subject to operational restrictions within the Union (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) establishes the list of air carriers which are subject to an operating ban within the Union. (2) Pursuant to Article 4(3) of Regulation (EC) No 2111/2005 (3) certain Member States and the European Union Aviation Safety Agency (EASA) communicated to the Commission information that is relevant for updating that list. Relevant information was also provided by third countries and international organisations. On the grounds of that information, the list should be updated. (3) The Commission informed all air carriers concerned, either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis of a decision to impose an operating ban on them within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the lists in Annex A and B of Regulation (EC) No 474/2006. (4) The Commission gave the air carriers concerned the opportunity to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission and to the Committee established by Regulation (EC) No 2111/2005 (the Air Safety Committee). (5) The Commission has informed the Air Safety Committee about the ongoing joint consultations, within the framework of Regulation (EC) No 2111/2005 and Commission Regulation (EC) No 473/2006 (4), with the competent authorities and air carriers of Angola, Belarus, Benin, Gambia, Indonesia, Mauritania, Mexico, Moldova, Nepal, Russia, Thailand, Venezuela and Zambia. The Commission also informed the Air Safety Committee about the aviation safety situation in Afghanistan, Gabon, Kazakhstan, Libya and Mozambique. (6) EASA also informed the Commission and the Air Safety Committee about the results of the analysis of ramp inspections carried out in accordance with Commission Regulation (EU) No 965/2012 (5) under the Safety Assessment of Foreign Aircraft programme (SAFA). (7) In addition, EASA informed the Commission and the Air Safety Committee about the technical assistance projects carried out in third countries affected by an operating ban under Commission Regulation (EC) No 474/2006. EASA provided information on the plans and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities in third countries with a view to helping them to resolve non-compliance with applicable international civil aviation safety standards. Member States were invited to respond to such requests on a bilateral basis in coordination with the Commission and EASA. In this regard, the Commission reiterated the usefulness of providing information to the international aviation community, particularly through the International Civil Aviation Organisation's (ICAO) Safety Collaborative Assistance Network database, on technical assistance to third countries provided by the Union and Member States to improve aviation safety around the world. (8) Eurocontrol provided the Commission and the Air Safety Committee with an update on the status of the SAFA and Third Country Operators (TCO) alarming function and also with current statistics for alert messages for banned air carriers. Union air carriers (9) Following the analysis by EASA of information resulting from ramp inspections carried out on the aircraft of Union air carriers and from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. Bulgaria and Malta informed the Commission and the Air Safety Committee about actions it had taken with regard to the air carriers certified in Bulgaria and Malta respectively. (10) Member States reiterated their readiness to act as necessary in the event that any relevant safety information indicates that there would be imminent safety risks as a consequence of a lack of compliance by Union air carriers with the relevant safety standards. Air carriers from Angola (11) By letter of 30 April 2018, the Commission requested from the competent authority of Angola Instituto Nacional da AviaÃ §Ã £o Civil (INAVIC) a list of documents and of actions to be completed. (12) INAVIC provided all the requested documentation in due time. EASA analysed the documentation provided by INAVIC and concluded that it was clearly presented and well structured. Furthermore, the copies of Air Operator Certificates (AOC) and Operational Specifications provided by INAVIC were in conformity with the ICAO format. INAVIC provided a good overview of the follow-up actions to the findings raised during the safety oversight of Angolan air carriers in the flight operations (OPS) and airworthiness (AIR) areas. (13) INAVIC's procedures and regulations have been updated since 2015, mainly in the AIR, OPS and Aeromedical areas. Furthermore, in accordance with the relevant international safety standards, INAVIC has been actively providing ICAO with updates to its Corrective Action Plan (CAP). (14) For a more detailed and evidence-based understanding of the oversight activities in Angola the Commission requested INAVIC to provide the reports of AOC revalidation inspections or audits, including detailed description of the findings and the applied follow-up actions for the air carriers Sonair, Air Jet and Heli-Malongo. (15) Those reports were sent to EASA which concluded that the data included in them were relevant and of a good substantial quality. Those reports also demonstrated that appropriate corrective actions had been implemented by the air carriers concerned, based on INAVIC findings. (16) INAVIC informed the Commission that it had certified two new air carriers, namely Bestflya Aircraft Management and SJL. INAVIC also informed the Commission that seven carriers, namely Air Nave, Air26, Angola Air Services, Diexim, Fly540, Gira Globo and Mavewa no longer held a valid AOC. (17) On the basis of information available at present, the Commission concludes that INAVIC has made progress with respect to the implementation of international safety standards. However, before any decision with respect to the lifting of the ban on air carriers from Angola can be taken, that progress must be verified during a Union on-site assessment visit to INAVIC and to selected Angolan air carriers. (18) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage the list of air carriers which are subject to an operating ban within the Union should be amended and should include the new air carriers Bestflya Aircraft Management and SJL. The carriers Air Nave, Air26, Angola Air Services, Diexim, Fly540, Gira Globo and Mavewa should be removed from Annex A to Regulation (EC) No 474/2006, as they do not hold any longer a valid AOC. Air carriers from Belarus (19) On 17 September 2018, further to safety deficiencies identified by EASA in the framework of the TCO authorisation process, the Commission opened consultations with the Aviation Department of Belarus (AD-BLR) pursuant to Article 3(2) of Regulation (EC) No 473/2006. (20) On 8 November 2018, the Commission, EASA and representatives of AD-BLR held a technical meeting. During that meeting, the Commission stressed the importance of being correctly and regularly informed about its safety oversight activities. AD-BLR outlined the corrective measures undertaken to address the safety deficiencies identified by EASA in the framework of the TCO authorisation process and monitoring activities. Although that information was requested already at the time of the opening of the consultations, AD-BLR did not provide sufficient information about the planning and the results of the oversight activities. Considering difficulties encountered by certain applicants certified in Belarus in passing the TCO authorisation process, mostly due to safety deficiencies, the Commission reiterated the importance of compliance by AD-BLR with the relevant international safety standards while discharging safety responsibilities. (21) In view of the existing safety deficiencies, the Commission invited AD-BLR for a hearing in accordance with Article 7 of Regulation (EC) No 2111/2005 which took place on 13 November 2018. During that hearing AD-BLR provided the Commission and the Air Safety Committee with general information about the aviation sector in Belarus, the staff available for the oversight activities and the way Belarus conducts accident investigations. AD-BLR informed also about the status of the safety oversight in Belarus by making reference to the relevant ICAO critical elements. AD-BLR reiterated the call for a close cooperation with the EU and informed about the start of implementation of some EU Regulations, in particular those related to the field of airworthiness and operations. Confident that its activities are carried out in full compliance with the international safety standards, AD-BLR invited the EU to make an assessment visit in order to get a better insight into the safety oversight system of Belarus. (22) The Commission considers that the lack of documented information and the difficult exchange of information since the opening of the official consultations make it difficult to assess how AD-BLR discharges its obligations. The Commission considers therefore that it is necessary to conduct a Union on-site assessment visit before the next meeting of the Air Safety Committee. (23) Furthermore, the Commission considers that the results of SAFA ramp inspections of BELAVIA, the only scheduled passenger operator certified in Belarus, do not raise specific safety concerns at this stage with this air carrier. With respect to the air carriers conducting cargo operations, enforcement measures have been already taken by EASA against JSC Aircompany Grodno and Transaviaexport Airlines. (24) Even though it is clear that the various deficiencies identified will need rectification, they are not of a nature yet that would warrant the inclusion of air carriers from Belarus in Annex A to Regulation (EC) No 474/2006. (25) Based on information currently available, in accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage with respect to air carriers from Belarus there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union. (26) Member States should continue verifying the effective compliance of Belarus with the relevant international safety standards through prioritisation of ramp inspections to be carried out on air carriers certified in Belarus, pursuant to Regulation (EU) No 965/2012. (27) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Benin (28) In May 2017 the Commission removed all air carriers under the authority of Benin from Annex A to Regulation (EC) No 474/2006 (6). (29) By letter of 14 September 2018, the Commission requested from the Agence Nationale de l'Aviation Civile du BÃ ©nin (ANAC BÃ ©nin) a list of documents concerning the authority's structure, its oversight system and its activities, including the list of AOC holders and registered aircraft, and of enforcement measures taken. (30) On 15 October 2018 ANAC BÃ ©nin provided the requested information, including details regarding ANAC BÃ ©nin's internal organisation, staff qualifications, training policy, oversight process, occurrence reporting system and the process for the issuance and validation of licenses. (31) The documents submitted also reported that there were two air carriers certified by ANAC BÃ ©nin, namely Air Taxi BÃ ©nin and ASAB. (32) The Commission encourages ANAC BÃ ©nin to report regularly on the continuous improvements in the implementation of the international safety standards, and on any new related information, in particular about certification of new air carriers. (33) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage with respect to air carriers from Benin there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union. Air carriers from Gambia (34) Gambian air carriers have never been included in Annex A to Regulation (EC) No 474/2006. By letter of 24 August 2018 the Commission requested the Civil Aviation Authority of Gambia (CAAG) to provide documentation pertaining to the authority's structure, its oversight system and oversight activities, including the list of AOC holders and of registered aircraft, and enforcement actions taken. CAAG provided the requested information on 28 September 2018. (35) CAAG informed the Commission that at that time there were no AOC holders in the country and that the aircraft register included 18 aircraft. A number of those aircraft are stored, others are no longer operational. (36) As regards the air carrier Sonnig International Private Jets Gambia  SIPJ(G), CAAG confirmed that it had no valid Gambian AOC since August 2017. (37) By the same letter, CAAG also informed that ICAO had conducted an onsite ICAO Safety Oversight Audit from 16 to 26 July 2018 under the ICAO USOAP-CMA Programme. CAAG committed to provide the Commission with the audit report once it is available. Previous audit results from 2005 indicate an overall Effective Implementation of 78,46 %. (38) On the basis of that information, the Commission considers that at present there are no indications that CAAG would not be able to fulfil its international obligations with regard to safety oversight. (39) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage with respect to air carriers from Gambia there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union. Air carriers from Indonesia (40) All carriers of Indonesia were removed from Annex A to Regulation (EC) No 474/2006 in June 2018 (7). In order to further monitor safety oversight in Indonesia, the Commission and the Directorate-General of Civil Aviation of Indonesia (DGCA Indonesia) continued consultations pursuant to Article 3(2) of Regulation (EC) No 473/2006. The Commission monitors the progress of DGCA Indonesia in bringing the aviation safety oversight system in Indonesia in compliance with international safety standards. In that context by letter of 26 September 2018, DGCA Indonesia provided the Commission with additional information and with an update on the Indonesian aviation safety oversight activities for the period from May 2018 to August 2018 and on the agreed CAP. (41) That information included a list of air carriers certified in Indonesia, of registered aircraft and of safety oversight activities, a list of enforcement measures taken by DGCA Indonesia, an updated status of CAPs as a result of the Union on-site assessment visit of March 2018, as well as the updates on the implementation of the Performance Based Navigation (PBN) action plan and on the technical assistance provided to DGCA Indonesia. (42) As regards the list of air carriers, aircraft and oversight activities, in that period DGCA Indonesia issued one new AOC Part-121 and two new AOCs Part-135. (43) As regards the enforcement measures taken, DGCA Indonesia suspended two AOCs (one Part-121 and one Part-135), revoked one certificate of validation, and took one administrative sanction concerning an AOC holder Part-135. In addition, DGCA Indonesia made first steps to reinforce the oversight in the medical part of licensing in response to the issues identified during the EU assessment visit of March 2018 as it has suspended two accredited medical examiner licence holders. (44) The recommendation on PBN implementation has also been taken into account. By the end of 2018 Indonesia expects to implement PBN procedures in 23 out of 25 international airports as a matter of priority. Implementation of PBN at domestic and remote airports is progressing although not at the same pace. (45) DGCA Indonesia also informed the Commission about the status of the corrective actions following the ICAO Coordinated Validation Mission that took place in 2017. On 25 July 2018 ICAO reviewed the CAP in the area of airworthiness. All corrective actions have been fully or partially accepted by ICAO. (46) Following the fatal accident of Lion Air flight JT610 on 29 October 2018, DGCA Indonesia contacted the Commission within 24 hours and continues to provide information, including on preventive actions taken after the accident towards operators having in their fleet aircraft of the same type (1 aircraft operated by Garuda and 10 operated by Lion Air). (47) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage with respect to air carriers from Indonesia there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union. (48) Member States should continue verifying the effective compliance of Indonesia with the relevant international safety standards through prioritisation of ramp inspections to be carried out on air carriers certified in Indonesia, pursuant to Regulation (EU) No 965/2012. (49) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Mauritania (50) In December 2012 the Commission decided to remove all air carriers under the authority of Mauritania from Annex A to Regulation (EC) No 474/2006 (8). (51) By letter of 30 August 2018, the Commission requested the competent authority of Mauritania Agence Nationale de l'Aviation Civile (ANAC Mauritania) to provide documentation concerning the authority's structure, its oversight system and activities, including the list of AOC holders and of registered aircraft, as well as enforcement measures taken. (52) On 10 October 2018, ANAC Mauritania provided the requested information, including information about the organizational structure and staff, about the holders of AOCs together with the operational specifications, about aircraft registered in Mauritania as well as the results of safety oversight activities, enforcement actions and the list of incidents and accidents since 2016. (53) ANAC Mauritania informed the Commission that at that time there were two air carriers certified in Mauritania, namely Mauritania Airlines, based in Nouakchott, serving as national flag carrier and Class Aviation, an air taxi carrier. (54) The Commission encourages ANAC Mauritania to report regularly on the continuous improvements in the implementation of the international safety standards. (55) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage with respect to air carriers from Mauritania there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union. Air carriers from Mexico (56) Mexican air carriers have never been included in Annex A to Regulation (EC) No 474/2006. Following a fatal accident of Mexican air carrier Global Air (AerolÃ ­neas Damojh, S.A. de C.V.) in Cuba on 18 May 2018, the Commission contacted the DirecciÃ ³n General de AeronÃ ¡utica Civil of Mexico (DGAC Mexico) requesting detailed information. According to DGAC Mexico, the AOC of Global Air (AerolÃ ­neas Damojh, S.A. de C.V.) was suspended and the suspension was lifted thereafter on 29 August 2018 after inspections conducted by DGAC Mexico. The accident itself and the short period between the suspension of the AOC and the lifting of that suspension raised some concerns on the way DGAC Mexico has conducted its safety oversight. In addition to that accident, there were various signs indicating that the aviation safety level in Mexico might have decreased as the number of accidents and serious incidents in the course of 2018 has increased. (57) On 16 October 2018 the Commission, EASA and DGAC Mexico held a technical meeting. During that meeting, DGAC Mexico provided relevant information about its structure, licensing, certification and oversight activities, about the staff in charge of safety oversight, and about oversight procedures and legal framework. DGAC Mexico also explained the reasons for the quick lifting of the AOC suspension for Global Air (AerolÃ ­neas Damojh, S.A. de C.V.). (58) The Commission noted a fast growth of the aviation sector in Mexico in 2017, notably in terms of number of registered aircraft, air carriers and routes, and expressed certain concerns on the capability of DGAC Mexico to conduct a proper safety oversight. DGAC Mexico replied that it considers that it has the necessary capacity and stressed the fact that a large carrier (Mexicana de AviaciÃ ³n) had declared bankruptcy and that new air carriers (e.g. Volaris, Aerojet) used the same aircraft models. Consequently, according to DGAC Mexico the increase in registered aircraft has no significant impact on DGAC Mexico's oversight capabilities. (59) With regard to Global Air (AerolÃ ­neas Damojh, S.A. de C.V.), DGAC Mexico explained that Global Air had appealed the decision to suspend its AOC and against the special inspection regime by DGAC Mexico. At the end of the judicial process Global Air (AerolÃ ­neas Damojh, S.A. de C.V.) requested a cancellation of the registration of its aircraft and of its AOC. As a result of that request Global Air (AerolÃ ­neas Damojh, S.A. de C.V.) aircraft do not have any authorisation to operate in Mexico. (60) Further to that meeting and at the request of the Commission, DGAC Mexico provided also information about the accidents and serious incidents that had occurred in the past 5 years, as well as about the number of suspensions, revocations and other enforcement measures taken in 2017 and 2018. DGAC Mexico also sent to the Commission the findings and CAPs resulting from the additional inspections conducted on Global Air (AerolÃ ­neas Damojh, S.A. de C.V.) after the accident in Cuba and the findings and CAPs of three other Mexican air carriers. (61) On the basis of the consultations held and the information provided, the Commission considers that at present DGAC Mexico is conducting safety oversight in a sufficiently continuous way (e.g. renewal of the certificates on a biennial basis). The Mexican aviation legal framework appears to be comprehensive and in line with the relevant international safety standards. The results of SAFA ramp inspections conducted on air carriers from Mexico do not raise at this stage specific safety concerns. (62) Based on the information currently available, including information provided during and after the technical consultation meeting of 16 October 2018, the Commission considers that at this stage DGAC Mexico has the necessary ability and willingness to address safety deficiencies. (63) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from Mexico. (64) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Moldova (65) By letter of 27 September 2018, the Commission informed the Civil Aviation Authority of Moldova (CAAM) about certain safety concerns related to the air carriers certified by CAAM. At the same time the Commission notified CAAM about the opening of consultations pursuant to Article 3(2) of Regulation (EC) No 473/2006. (66) On 12 October 2018, CAAM informed the Commission about the oversight activities performed in respect of the air carriers certified in Moldova during the past three years as well as about the oversight conducted in respect of the air carrier Air Moldova. (67) Based on information available at present, including EASA's TCO authorisation assessment, the ramp inspections conducted by the Member States within the SAFA programme and information provided by CAAM, the Commission considers that CAAM should further develop its inspection capacity of the air carriers for which it has certification and oversight responsibilities. (68) On 29 October 2018, the Commission, EASA, CAAM and representatives of Air Moldova held a technical meeting. During that meeting, CAAM provided information on its surveillance activities, including its plans as regards the recruitment and training of technical personnel and its strategic approach to improve its surveillance capability. Air Moldova provided information on how it was dealing with the concerns pointing to a presumed lack of appropriate safety culture in the company which were raised in view of certain SAFA findings. (69) In view of the safety deficiencies identified, the Commission invited CAAM and the air carriers Air Moldova and Aerotranscargo for a hearing before the Air Safety Committee in accordance with Article 7 of Regulation (EC) No 2111/2005. Such hearing took place on 13 November 2018. CAAM presented its organisational structure, including details on its workforce, and provided information about the civil aviation legal framework in Moldova and its future developments, including the implementation of the Common Aviation Area Agreement between the European Union and its Member States and the Republic of Moldova (9). According to information provided by CAAM, in 2018 fourteen EU legislative acts were transposed into the Moldovan national legislation and an additional seventeen are planned for transposition in the course of 2019. (70) During the hearing, CAAM undertook to keep the Commission continuously informed about its oversight activities and actions taken to improve civil aviation safety in Moldova. CAAM confirmed that it would welcome and support a Union on-site assessment visit to Moldova. (71) During the hearing, Air Moldova presented the structure and functioning of its quality management system and its safety management system. It also informed the Commission and the Air Safety Committee about the processes that it had put in place to ensure the safety of its operations, including hazard identification, flight data monitoring and risk assessment and mitigation. Air Moldova provided explanations about its investigation concerning the serious incident involving one of its aircraft in the landing process at Rome Fiumicino Airport in 2017, as well as the safety actions it had taken immediately after that incident. (72) During the hearing, Aerotranscargo provided information on its safety management system, flight data analysis process and safety performance indicators. In particular, it communicated specific details in respect to its safety performance and safety assurance. (73) The Commission intends to carry out, with the assistance of EASA and the support of Member States, a Union on-site assessment visit to Moldova to verify whether certification and oversight of air carriers by CAAM is conducted in compliance with the relevant international safety standards. This on-site assessment visit will focus on CAAM and on selected Moldovan air carriers. (74) Even though it is clear that the various deficiencies identified will need rectification, they are not of a nature yet that would warrant the inclusion of air carriers from Moldova in Annex A to Regulation (EC) No 474/2006. (75) Based on information currently available, in accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from Moldova. (76) Member States should continue verifying the effective compliance of Moldova with the relevant international safety standards through prioritisation of ramp inspections to be carried out on air carriers certified in Moldova, pursuant to Regulation (EU) No 965/2012. (77) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Nepal (78) By letter of 26 August 2018, the Civil Aviation Authority of Nepal (CAAN) informed the Commission about the progress made by CAAN in the implementation of the international safety standards. According to the information provided, CAAN has made some limited progress with respect to the implementation of international safety standards. However, the information provided is insufficient to conclude on the real safety situation in Nepal. (79) The available evidence points that since the beginning of 2018 at least four civil aviation accidents have occurred in Nepal. The most recent accident took place on 1 September 2018 at Tribhuvan International Airport, Kathmandu, Nepal, in which an aircraft operated by Yeti Airlines was involved. The Commission invites CAAN to work on the implementation of the recommendations from the official accident investigation reports and to produce root cause analyses and work on addressing them. (80) With regard to the request of CAAN for a Union on-site assessment mission, the Commission and the Air Safety Committee consider that the conduct of such mission is premature, because the ratio of accidents in Nepal continues to be unacceptably high. As a consequence, Nepal should first aim at reducing the number of accidents and to provide satisfactory evidence in that regard for a minimum period of 2 years. (81) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage with respect to air carriers from Nepal there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union. Air carriers from Russia (82) The Commission, EASA and the competent authorities of the Member States have over the past period continued to closely monitor the safety performance of air carriers certified in Russia and operating within the Union, including through prioritisation of the ramp inspections carried out on certain Russian air carriers in accordance with Regulation (EU) No 965/2012. (83) On 5 October 2018, representatives of the Commission, EASA and a Member State met with representatives of the Russian Federal Air Transport Agency (FATA) to review the safety performance of air carriers certified in Russia on the basis of ramp inspection reports (carried out in the period between 19 September 2017 and 18 September 2018) and to identify the cases where oversight activities by FATA should be strengthened. (84) During that meeting, the Commission reviewed in more detail the results of the SAFA ramp inspections of four air carriers certified in Russia. While no safety concerns were identified, FATA informed the Commission that, because of the limited number of inspections carried out on some air carriers, additional inspections would be performed in the next quarter on two of those air carriers. (85) Based on the information currently available, including information provided by FATA at the meeting of 5 October 2018, the Commission considers that at this stage FATA has the necessary ability and willingness to address safety deficiencies. On those grounds, the Commission concluded that there was no need for a hearing of the Russian aviation authorities or of any air carriers certified in Russia before the Air Safety Committee. (86) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from Russia. (87) Member States should continue to verify effective compliance with the relevant international safety standards by the air carriers from Russia, through prioritisation of ramp inspections in accordance with Regulation (EU) No 965/2012. (88) If those inspections point to an imminent safety risk as a consequence of non-compliance with international safety standards, the Commission might be obliged to impose an operating ban on certain air carriers from Russia and include them on Annex A or Annex B to Regulation (EC) No 474/2006. Air carriers from Thailand (89) By letter of 17 September 2018, the Commission requested from the Civil Aviation Authority of Thailand (CAAT) a progress report on CAAT's certification and oversight activities. (90) On 24 October 2018, CAAT provided a progress report on the status of civil aviation in Thailand, on CAAT's organisation, on its oversight system and on the enforcement measures taken. (91) That progress report provided detailed information on the implementation of the CAAT sustainability plan, which included an organisational review, the identification of required improvements, planned reviews of legislation and regulations, and economic sustainability and budgetary needs. (92) CAAT is still in the process of re-certification of AOC holders. As of September 2018, 22 air carriers have been re-certified, whereas two air carriers are in the demonstration and inspection phase, and two air carriers are in the document evaluation phase. All air carriers authorised to conduct international operations have been re-certified. (93) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage with respect to air carriers from Thailand there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union. (94) Member States should continue verifying the effective compliance of Thailand with the relevant international safety standards through prioritisation of ramp inspections to be carried out on air carriers certified in Thailand, pursuant to Regulation (EU) No 965/2012. (95) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Venezuela (96) On 6 March 2017, the air carrier Avior Airlines, certified in Venezuela, applied to EASA for TCO authorisation. EASA assessed that application and on 4 October 2017 rejected the issuance of TCO authorisation on safety grounds because Avior Airlines did not meet the applicable requirements of Regulation (EU) No 452/2014. (97) On 14 November 2017 the Instituto Nacional de AeronÃ ¡utica Civil (INAC) and Avior Airlines were heard by the Commission and the Air Safety Committee pursuant to Regulation (EC) No 2111/2005. Following that hearing, in November 2017 the Commission amended the list of air carriers which are subject to an operating ban within the Union and the air carrier Avior Airlines was included in Annex A to Regulation (EC) No 474/2006 (10). (98) The Commission continued the consultations with INAC in accordance with Article 3(2) of Regulation (EC) No 473/2006. On 29 August 2018 the Commission, EASA and INAC held a technical meeting during which the Commission explained its concerns about the ability of INAC to fulfil its international obligations with regard to safety oversight of its air carriers. (99) During that technical meeting INAC provided a general overview of its aviation oversight process, of the state safety programme, and some examples of enforcement measures taken together with information related to aviation in Venezuela. As a follow up to this meeting, INAC provided further technical documentation. It also explained that, after the Air Safety Committee meeting held in November 2017, it contacted the air carriers with open SAFA ramp inspection findings with a request to respond to those findings. According to information provided by the inspecting Member States, some Venezuelan air carriers did start to respond to their findings, but sometimes in an inconsistent way. For example, different corrective actions were proposed for the same or similar findings, and a number of corrective actions appeared to address only partially the findings raised. (100) EASA, Member States and the Commission analysed the documentation provided, TCO assessments made by EASA, as well as SAFA findings and the responses to them. In that regard, although certain elements of an oversight system were implemented and seemed to be adequate in terms of structure, number of oversight personnel, documented procedures and planning of inspections, the analysis of the available information showed a number of possible inconsistencies. In effect, some inspection reports describe serious findings that normally should not have appeared if air carriers were subject to an adequate continuous oversight by INAC. The measures taken by air carriers in response to the findings raised in INAC inspection reports seem to show a lack of proper root-cause analysis and suitable CAPs which could prevent re-occurrence of the same or similar non-compliances. That problem seems not to be identified nor addressed in follow up actions to INAC's own inspections. (101) In view of this, the Commission invited INAC, in accordance with Article 7 of Regulation (EC) No 2111/2005, to a hearing before the Air Safety Committee. During the hearing on 14 November 2018, INAC provided the Commission and the Air Safety Committee with an overview of the Venezuelan aviation legal framework, INAC's structure, staff and aviation industry figures, as well as more detailed information about oversight activities in 2017 and in 2018, about conducted and planned inspections, about enforcement measures, about the status of the implementation of the state safety programme, and about the risk-based oversight approach, together with other relevant technical information. INAC reiterated its commitment to fulfil its international obligations in relation to aviation safety and its willingness to establish a cooperation framework with EASA. (102) During the hearing, Member States asked questions aiming at understanding whether the oversight system is indeed effectively implemented in Venezuela. Not all answers given by INAC were to the required level of detail. (103) The Commission notes that the Effective Implementation under ICAO's USOAP Programme for Venezuela is 93,51 %. An ICAO USOAP-CMA audit took place in 2009 and the last ICAO Coordinated Validation Mission visit took place in 2013. (104) The Commission also notes that eight air carriers from Venezuela have formally applied to EASA for TCO authorisations. To date no Venezuelan air carrier has received a TCO authorisation. EASA refused the application from Avior Airlines on safety grounds, and the other seven applications were either refused on administrative grounds by EASA or withdrawn by the air carriers. (105) The Commission acknowledges the fact that Venezuela is committed to cooperate with the Commission and to provide continuous updates on the status of its surveillance obligations. The Commission also notes the readiness of INAC to meet with the Commission, EASA and the Member States whenever necessary. (106) Even though it is clear that the various deficiencies identified will need rectification, they are not of a nature yet that would warrant the inclusion of air carriers from Venezuela in Annex A or Annex B to Regulation (EC) No 474/2006. (107) Based on information currently available, in accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission therefore considers that at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from Venezuela. (108) Member States should continue verifying effective compliance of Venezuela with the relevant international safety standards through prioritisation of ramp inspections to be carried out on air carriers certified in Venezuela in accordance with Regulation (EU) No 965/2012. (109) If any relevant safety information indicates that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission might take further action pursuant to Regulation (EC) No 2111/2005. Air carriers from Zambia (110) In June 2016 the Commission decided to remove all air carriers under the authority of Zambia from Annex A to Regulation (EC) No 474/2006 (11). (111) By letter of 3 May 2018, the Commission requested the Zambian Civil Aviation Authority (ZCAA) to provide documentation concerning the authority's structure, its oversight system and activities, including the list of AOC holders and of registered aircraft and enforcement measures. (112) On 1 June 2018, ZCAA provided the requested information, including information about the organizational structure and staff, about the AOC holders together with the operational specifications, the aircraft registered in Zambia, as well as the results of safety oversight activities, enforcement actions and the list of incidents and accidents since 2016. In addition, ZCAA provided information on the progress made following the recommendations issued in the final report of the ICAO Coordinated Validation Mission visit conducted in March 2016. (113) The Commission encourages ZCAA to report regularly on the continuous improvements in the implementation of the international safety standards. (114) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, the Commission considers that with respect to air carriers from Zambia at this stage there are no grounds for amending the list of air carriers which are subject to an operating ban within the Union. (115) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee. (116) Regulation (EC) No 474/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex I to this Regulation; (2) Annex B is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2018. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (3) Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 (OJ L 344, 27.12.2005, p. 15). (4) Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 8). (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (6) Commission Implementing Regulation (EU) 2017/830 of 15 May 2017 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (OJ L 124, 17.5.2017, p. 3), recitals on Benin (12) to (19). (7) Commission Implementing Regulation (EU) 2018/871 of 14 June 2018 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (OJ L 152, 15.6.2018, p. 5), recitals on Indonesia (40) to (64). (8) Commission Implementing Regulation (EU) No 1146/2012 of 3 December 2012 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (OJ L 333, 5.12.2012, p. 7), recitals on Mauritania (71) to (81). (9) OJ L 292, 20.10.2012, p. 3. (10) Commission Implementing Regulation (EU) 2017/2215 of 30 November 2017 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (OJ L 318, 2.12.2017, p. 1), recitals on Venezuela (70) to (81). (11) Commission Implementing Regulation (EU) 2016/963 of 16 June 2016 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (OJ L 160, 17.6.2016, p. 50), recitals on Zambia (108) to (121). ANNEX I Annex A to Regulation (EC) No 474/2006 is replaced by the following: ANNEX A LIST OF AIR CARRIERS WHICH ARE BANNED FROM OPERATING WITHIN THE UNION, WITH EXCEPTIONS (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO three letter designator State of the Operator AVIOR AIRLINES ROI-RNR-011 ROI Venezuela BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname IRAN ASEMAN AIRLINES FS-102 IRC Islamic Republic of Iran IRAQI AIRWAYS 001 IAW Iraq MED-VIEW AIRLINE MVA/AOC/10-12/05 MEV Nigeria AIR ZIMBABWE (PVT) LTD 177/04 AZW Zimbabwe All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO-008/11-07/17 TEJ TEJ Republic of Angola GUICANGO AO-009/11-06/17 YYY Unknown Republic of Angola AIR JET AO-006/11-08/18 MBC MBC Republic of Angola BESTFLYA AIRCRAFT MANAGEMENT AO-015/15-06/17YYY Unknown Republic of Angola HELIANG AO 007/11-08/18 YYY Unknown Republic of Angola HELI-MALONGO AO-005/11-09/18YYY Unknown Republic of Angola SJL AO-014/13-08/18YYY Unknown Republic of Angola SONAIR AO-002/11-08/17 SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE D'AVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO AIRWAYS 019/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) DAKOTA SPRL 409/CAB/MIN/TVC/071/2011 Unknown Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 KGO Democratic Republic of Congo (DRC) MALU AVIATION 098/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) SERVE AIR 004/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea Cronos AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon ALLEGIANCE AIR TOURIST 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE REGIONALE TRANSPORT (N.R.T) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon TROPICAL AIR-GABON 011/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (formerly EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic HELI SKY 47 HAC Kyrgyz Republic AIR KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP INTERNATIONAL (formerly S GROUP AVIATION) 45 IND Kyrgyz Republic SKY BISHKEK 43 BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Libya, including Libya AFRIQIYAH AIRWAYS 007/01 AAW Libya AIR LIBYA 004/01 TLR Libya BURAQ AIR 002/01 BRQ Libya GHADAMES AIR TRANSPORT 012/05 GHT Libya GLOBAL AVIATION AND SERVICES 008/05 GAK Libya LIBYAN AIRLINES 001/01 LAA Libya PETRO AIR 025/08 PEO Libya All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035/2001 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/1996 BHA Republic of Nepal FISHTAIL AIR 017/2001 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal HIMALAYA AIRLINES 084/2015 HIM Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MANANG AIR PVT LTD 082/2014 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORATION 003/2000 RNA Republic of Nepal SAURYA AIRLINES 083/2014 Unknown Republic of Nepal SHREE AIRLINES 030/2002 SHA Republic of Nepal SIMRIK AIR 034/2000 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 RMK Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 Unknown Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 NYT Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA'S CONNECTION 10/AOC/2008 ACH Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES SD 54 AAJ Republic of the Sudan BADR AIRLINES 35 BDR Republic of the Sudan BLUE BIRD AVIATION 11 BLB Republic of the Sudan ELDINDER AVIATION 8 DND Republic of the Sudan GREEN FLAG AVIATION 17 Unknown Republic of the Sudan HELEJETIC AIR 57 HJT Republic of the Sudan KATA AIR TRANSPORT 9 KTV Republic of the Sudan KUSH AVIATION CO. 60 KUH Republic of the Sudan NOVA AIRWAYS 46 NOV Republic of the Sudan SUDAN AIRWAYS CO. 1 SUD Republic of the Sudan SUN AIR 51 SNR Republic of the Sudan TARCO AIR 56 TRQ Republic of the Sudan (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX II Annex B to Regulation (EC) No 474/2006 is replaced by the following: ANNEX B LIST OF AIR CARRIERS WHICH ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE UNION (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO three letter designator State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) of restricted aircraft State of registry TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: aircraft of type Boeing B737-700, aircraft of type Boeing B777-200, aircraft of type Boeing B777-300 and aircraft of type Boeing B777-300ER. All fleet with the exception of: aircraft within the Boeing B737-700 fleet, as mentioned on the AOC; aircraft within the Boeing B777-200 fleet, as mentioned on the AOC; aircraft within the Boeing B777-300 fleet, as mentioned on the AOC and aircraft within the Boeing B777-300ER fleet, as mentioned on the AOC. Republic of Angola AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP. All fleet with the exception of: D6-CAM (851336). Comoros AFRIJET BUSINESS SERVICE (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900. All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR. Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800. All fleet with the exception of: TR-AAG, ZS-AFG. Republic of Gabon; Republic of South Africa IRAN AIR FS100 IRA Islamic Republic of Iran All aircraft of type Fokker F100 and of type Boeing B747 Aircraft of type Fokker F100 as mentioned on the AOC; aircraft of type Boeing B747 as mentioned on the AOC Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU- 204. All fleet with the exception of: P-632, P-633. Democratic People's Republic of Korea (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union.